Citation Nr: 0902315	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  07-02 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Daughter


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.  He died in April 2005, and the appellant is 
his surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  This case was remanded 
by the Board in February 2008 for additional development.


FINDING OF FACT

The medical evidence of record shows that the veteran's 
pulmonary fibrosis was related to exposure to radiation 
during military service and that pulmonary fibrosis 
contributed substantially or materially to cause the 
veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
appellant's claim for service connection for the cause of the 
veteran's death as the Board is taking action favorable to 
the appellant by granting service connection for the claim.  
As such, this decision poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2008).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).

The veteran died in April 2005 at the age of 74.  The 
certificate of death reported the immediate and underlying 
causes of death as congestive heart failure, myocardial 
infarction, and hyperlipidemia.  The certificate of death 
reported the contributing causes of death as pulmonary 
fibrosis, diabetes, and atrial fibrillation.  The appellant 
claims that the cause of the veteran's death is related to 
exposure to radiation during nuclear testing in military 
service.

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40 (1996).

First, there are specific diseases which may be presumptively 
service-connected if they manifest in a radiation-exposed 
veteran.  A "radiation-exposed" veteran is one who 
participated in a radiation-risk activity.  A "radiation-risk 
activity" includes onsite participation in a test involving 
the atmospheric detonation of a nuclear device or 
participation in the occupation of Hiroshima or Nagasaki 
between August 6, 1945 and July 1, 1946.  38 U.S.C.A. § 
1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2008).

In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  
The evidence of record shows that the veteran participated in 
Operation CASTLE, which qualifies as a "radiation-risk 
activity" for VA purposes.  However, service connection for 
the cause of the veteran's death cannot be award through this 
avenue of recovery, as none of the veteran's immediate, 
underlying, or contributing causes of death are among the 
specific listed diseases eligible for the service connection 
presumption under 38 U.S.C.A. § 1112(c) or 38 C.F.R. 
§ 3.309(d).

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2) (2008).  This provision provides that certain 
listed "radiogenic" diseases found 5 years or more after 
service in an ionizing-radiation-exposed veteran may be 
service connected if the VA Undersecretary for Benefits 
determines that they are related to ionizing radiation 
exposure while in service or if they are otherwise linked 
medically to ionizing radiation exposure while in service.  
When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest in the period specified, 
the claim will be referred to the VA Under Secretary for 
Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  When such a claim is forwarded for 
review, the VA Undersecretary for Benefits shall consider the 
claim with reference to 38 C.F.R. § 3.311(e) and may request 
an advisory medical opinion from the VA Undersecretary of 
Health.  38 C.F.R. § 3.311(b), (c)(1).  The medical adviser 
must determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure.  38 
C.F.R. § 3.311(c)(1) (2008).

A "radiation-exposed veteran" is one who participated in a 
"radiation-risk activity" which includes occupation of 
Hiroshima or Nagasaki beginning on August 6, 1945 and ending 
on July 1, 1946.  38 C.F.R. §§ 3.309(d) (3).  In this case, 
as noted above, the evidence shows that the veteran is a 
"radiation-exposed veteran".  However, none of the veteran's 
immediate, underlying, or contributing causes of death are 
among the diseases identified as potentially radiogenic 38 
C.F.R. § 3.311(b)(2).  Accordingly, service-connection for 
the cause of the veteran's death is not warranted on a 
presumptive basis based on exposure to radiation.

Regarding the third avenue of recovery, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).

Multiple VA medical reports dated from May 2002 to May 2004 
listed the veteran's history of exposure to radiation during 
military service.

A September 2004 VA medical report gave a diagnosis of a 
pulmonary condition with a questionable underlying pulmonary 
disease from radiation exposure.

In a second September 2004 VA medical report dated the next 
day, a different physician stated that the veteran had 
"probable radiation damage to heart and lungs."  The 
problem list included history of radiation exposure and 
pulmonary fibrosis.  The assessment included "Pulmonary: 
probable radiation exp[osure] caused fibrosis."

In a third September 2004 VA medical report dated the next 
day, a third physician stated that the veteran had "probable 
radiation damage to heart and lungs."  The problem list 
included history of radiation exposure and pulmonary 
fibrosis.  The assessment included "Pulmonary: . . . As 
stated previously, once acute issues cleared, [the veteran] 
would benefit from [testing] to assess for pulmonary fibrosis 
[secondary to] radiation exposure."

In a fourth September 2004 VA medical report dated several 
days later, the third physician stated that the veteran had 
"probable radiation damage to heart and lungs."  The 
problem list included history of radiation exposure and 
pulmonary fibrosis.  The assessment included 
"Pulmonary: . . . Also contributing to resp[iratory] issues 
are [congestive heart failure] and likely radiation damage to 
lungs/fibrosis."

A January 2005 VA medical report stated that the veteran's 
diagnoses included "[a]dvanced interstitial lung disease 
thought to be secondary to radiation exposure."

An April 2005 VA medical report dated 5 days prior to the 
veteran's death gave an assessment of "[a]cute on chronic 
oxygenation respiratory failure, [consistent with] known 
pulmonary fibrosis with superimposed acute [myocardial 
infarction] related pulm[onary] edema plus possible left 
lower pneumonitis, with the latter potentially due to an 
atyp[ic]al agent."  The physician stated that "[w]ill later 
review the details of [the veteran's] prior pulm[onary] 
fibrosis evaluation, to assess for a sole etiology of 
ionizing radiation exposure [versus] due to other 
etiologies."

The medical evidence of record shows that the veteran's 
pulmonary fibrosis was related to exposure to radiation 
during military service and that pulmonary fibrosis 
contributed substantially or materially to cause the 
veteran's death.  First, the evidence of record shows that 
the veteran participated in a radiation risk activity, namely 
atmospheric nuclear testing in Operation CASTLE.  Second, the 
medical evidence of record repeatedly states that the 
veteran's pulmonary fibrosis was related to exposure to 
radiation.  While some of the medical evidence uses 
terminology that is predominantly speculative in nature, 
other multiple VA medical reports use far more definitive 
terms.  VA medical reports dated in September 2004 included 
etiological statements such as "probable radiation 
exp[osure] caused fibrosis," "probable radiation damage to 
heart and lungs," and "likely radiation damage to 
lungs/fibrosis."  The January 2005 VA medical report stated 
"[a]dvanced interstitial lung disease thought to be 
secondary to radiation exposure."  In the absence of any 
medical evidence of record which states that the veteran's 
pulmonary fibrosis was not related to in-service exposure to 
radiation, these etiological statements are sufficient to 
establish a nexus between the veteran's pulmonary fibrosis 
and military service.  Finally, the veteran's certificate of 
death shows that pulmonary fibrosis contributed substantially 
or materially to cause his death.

Therefore, the preponderance of the medical evidence of 
record shows that the veteran's confirmed in-service 
radiation exposure caused his pulmonary fibrosis which in 
turn contributed to cause his death.  As such, applying the 
doctrine of reasonable doubt, the Board finds that a 
service-connected disability contributed substantially or 
materially to cause the veteran's death.  Accordingly, 
service connection for the cause of the veteran's death is 
warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


